Citation Nr: 0113961	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active duty from October 1974 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Detroit, 
Michigan, which denied the veteran entitlement to an 
evaluation in excess of 30 percent for schizophrenia.  


REMAND

This case has been before the Board on several occasions, 
including in October 1996, June 1998, and most recently in 
November 2000.  On each occasion, the case was returned to 
the RO for additional development. 

The November 2000 remand noted that the veteran had failed to 
report for several VA examinations, but requested that the RO 
obtain copies of the letters mailed to notify him of these 
examinations, and to confirm that they were mailed to the 
correct address.  In the alternative, the veteran was to be 
scheduled for an additional VA examination.  Finally, the 
veteran's claim was to be reconsidered, and the veteran was 
to be provided with a supplemental statement of the case.  

In response to the November 2000 remand, the RO has placed 
copies of the requested notification letters in the claims 
folder.  In addition, copies of the receipt of certified mail 
for these letters were also placed in the claims folder.  
Therefore, additional examinations were not required.  
However, the November 2000 remand also requested that the 
veteran's claim be readjudicated, and that the veteran be 
provided with a supplemental statement of the case.  As noted 
by the veteran's representative, this has not been 
accomplished.  The representative has requested that this 
case be remanded in order to provide the veteran with a 
supplemental statement of the case.  The Board must 
reluctantly agree that this is necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should readjudicate the issue 
on appeal.  The RO should consider the 
veteran's claim on the basis of the 
regulations in effect both before and 
after November 7, 1996, and apply the 
version that is most favorable to him.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must include the provisions of 38 C.F.R. 
§ 3.655.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





